SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March , 2015 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): GOL records operating income of R$505 million and EBIT margin of 5% in 2014, 89.8% up on the previous year São Paulo, March 30, 2015 - GOL Linhas Aéreas Inteligentes S.A. (BM&FBOVESPA: GOLL4 e NYSE: GOL), (S&P: B, Fitch: B-, Moody’s: B3), the largest low-cost and best-fare airline in Latin America, announces today its consolidated results for the fourth quarter and full year of 2014. All information is presented in accordance with International Financial Reporting Standards (IFRS) and in Brazilian reais (R$), and all comparisons are with the fourth quarter and full year of 2013, unless otherwise stated. Highlights Operating income (EBIT) of R$505 million in 2014, with an operating margin of 5.0%, up 89.8% compared to R$266 million recorded in 2013. In 4Q14, EBIT came to R$170.7 million, a 4.8% improvement over 4Q13, with a margin of 6.3%, up by 0.3 percentage point. Net revenue reached R$10 billion in the year, 12.4% more than in 2013, being R$9.0 billion in passenger revenue and R$1 billion in ancillary revenues , increasing its share of total revenue from 9.3%, in 2013, to 10.1%. International revenue amounted to R$1.2 billion, equivalent to 12% of the total. In 4Q14, net revenue totaled R$2.7 billion, in line with 4Q13. EBITDAR came to R$1.813 billion, with a margin of 18.0%, 18.8% up vs. 2013 and the Company’s highest ever annual figure. In 4Q14, EBITDAR amounted to R$482.2 million, with a margin of 17.7%. The consolidated load factor increased by 7 percentage points in the year, reaching 76.9%, with the domestic up by 7 percentage points to 77.8%, and international load factors up by 8.3 percentage points to 71%. In 4Q14, the consolidated load factor was 78.7%, 3.9 percentage points higher than 4Q13. Net RASK came to R$20.33 cents in 2014, 12.7% more than 2013 and total CASK was R$19.31 cents, up by 10,3%. CASK ex-fuel increased by 12.8% for the same period. In 2014, GOL obtained neutral operating cash flow and closed the year with a cash position of R$2.5 billion, representing 25% of its last 12 months net revenue. The financial leverage ratio (adjusted gross debt/EBITDAR) was 6.7x, versus 6.9x at the end of 2013, benefited by improved EBITDAR and partially affected by the 13.4% depreciation of the real. In 2014, GOL continued with its Liability Management initiatives. Dollar-denominated debt fell by 5% or US$97 million over 2013 , while debt in Reais (ex-Smiles) remained flat. IR Contacts Edmar Lopes Eduardo Masson Thiago Stanger ri@golnaweb.com.br www.voegol.com.br/ri +55 (11) 2128-4700 Conference Calls Tuesday March 31, 2015 Portuguese 10:00 a.m. (Brazil) 09:00 a.m. (US ET) Phone: +55 (11) 2188 0155 Code GOL Replay: +55 (11) 2188 0400 Replay Code: GOL English 11:30 a.m. (Brazil) 10:30 a.m. (US ET) Phone: +1 (412) 317-6776 Code: GOL Replay: +1(412)317 0088 Replay Code: 10060583 Webcast ao vivo www.voegol.com.br/ri 1 GOL Linhas Aéreas Inteligentes S.A 4Q14 and 2014 Earnings Release Message from Management GOL continued its recovery in 2014. Despite the challenging economic scenario, especially after the World Cup period, the Company generated consistent results as showed in its main indicators. Annual net revenue totaled R$10 billion, a new Company record, led by the increase in international revenue to R$1.2 billion and the increase in ancillary revenue, which reached R$1.0 billion. GOL captured 49% of domestic market growth in 2014. Domestic supply fell by 1.7%, thanks to the maintenance of the Company’s flexible capacity management strategy in place since April 2012, while demand for seats (RPK) grew by 9.8%, leading to an average domestic load factor of 77.8%, a new Company record. Annual operating income (EBIT) came to R$505 million, virtually double the prior year’s figure of R$266 million, while the EBIT margin improved by 2 percentage points to 5%. In 4Q14, EBIT totaled R$171 million, with a margin of 6.3%, versus 6% in 4Q13. These results reflect the continuity and consistent delivery of our “Flight Plan”, launched in 2012. With this operating margin, operating cash generation was neutral, before oil hedge expenses. We closed 2014 with a cash position of R$2.5 billion, representing 25% of last 12 months net revenues. The year was marked by the expansion of our route network through the addition of new routes and destinations, including Santiago (Chile), direct flights to Punta Cana (Dominican Republic), and the Fortaleza-Buenos Aires (Argentina) and Viracopos-Miami (EUA) routes. In Brazil, we began flying to Caldas Novas, Altamira and Carajás, and will begin flights to Ribeirão Preto in March 2015. We added five new destinations and 44 new domestic and international routes. The expansion is aligned with two important strategies: increasing our international presence and expanding services to regional destinations. We closed 2014 with flights to 71 destinations in 11 countries. In 2014, we also achieved the leadership in the domestic market in terms of numbers of passengers transported, which reached 37.7 million customers, 3.5 million more than the second-place airline. According to Abracorp (Brazilian Association of Corporate Travel Agencies), the Company is also a leader in the corporate segment in number of ticket sold with a market share of 31.2%. In February, we entered into a long-term strategic partnership and commercial cooperation agreement with Air France KLM, which acquired 1.5% of GOL’s total capital. In October, we also expanded our partnership with Aerolíneas Argentinas, when we began selling the airline’s tickets through our sales channels. TAP, Etihad and Aeroméxico were also added as codeshare partners. We closed the year with nine codeshare partnerships, offering even more destinations to our customers and aligned with our strategy to increase our Dollar revenue. We also concluded implementation of the GOL+ project to improve comfort onboard, increasing the distance between all seats, and assuming the leadership with the highest offer of ANAC category A seats in the domestic market. On international flights, we offer our Comfort Class product, where as well as the above- mentioned increased space, we offer a blocked middle seat and additional on-board services, bonus miles and priority access. Since February 23, 2015, the Comfort Class product was expanded to all GOL international routes. 2 GOL Linhas Aéreas Inteligentes S.A 4Q14 and 2014 Earnings Release We launched Conte Comigo (Count on Me), an exclusive service inside an airport secured area (post security screening). Unprecedented in Brazil, the project was created to provide customers with additional support in case of questions or specific needs, equipped with self-service totems, phones connected directly to the Call Center and personal service whenever necessary. Sao Paulo-Congonhas and Rio de Janeiro-Santos Dumont airports are already equipped with this service and we will be extending it to other airports throughout 2015. Aiming to standardize and simplify our dialogue with customers, we implemented new tools and functionalities with the main objective to improve our customer care service. Informing passengers of the status of their flight by e-mail or mobile SMS, which has been available since December, is one feature of this project. We expanded the Ganhando Asas ( Gaining Wings) project to all airports where we operate in Brazil. This initiative is aimed at helping first-time fliers throughout the entire flight experience, from check-in to arrival. They all receive a commemorative badge, facilitating their identification by the Company’s attendants. Combining customer comfort and enhanced efficiency, we added even more features in our self-service channels: airport totems, mobile site, new website and a smartphone app. We also launched in 2015 a new globally innovative functionality in our GOL app – geolocation, which allows customers to receive information on how long it should take to arrive at the airport. Also in 2014, we launched Bagagem Expressa (Express Baggage), an exclusive service in Brazil giving passengers greater autonomy, allowing for self-weighting and tagging of their baggage at the self-service totems, as well as the functionality to pay for any excess luggage with a credit card, if necessary. Safety is an absolute priority for our business. For the fourth consecutive time, we received the IOSA (Iata Operational Safety Audit) certification, valid until 2016, which is recognized throughout the world as the standard for evaluating an airline operational safety management. As to the financial results, the annual net loss can be mainly explained by the devaluation of the Real against the Dollar and by the decision of unwinding our oil hedge positions aiming to limit losses from sharper decreases in oil commodity prices, resulting in negative shareholders’ equity. Our high liquidity and appropriate debt amortization profile, together with a liquid asset pool, created sufficient financial resilience to confront this period. Continuing with our long-term strategy of strengthening our already recognized corporate governance practices, on January 22, 2015, we informed our shareholders of a proposed long-term structural solution to remove important regulatory restrictions on our capitalization capacity, giving us the same competitive condition as our competitors. At the extraordinary shareholders’ meeting held on March 23, 2015, the proposal was approved by 99% of the votes cast. The meeting was attended by shareholders representing 81.7% of GOL’s total capital stock (100% of common shares and 62.79% of preferred shares). The new structure will allow GOL, at the appropriate moment, to access capital markets for an eventual capitalization. 3 GOL Linhas Aéreas Inteligentes S.A 4Q14 and 2014 Earnings Release The macroeconomic scenario became even more challenging at the beginning of 2015. As part of our plan for this year, we will be concentrating on the domestic market and will continue to evaluate international opportunities. With the best value proposition for our customers, we will continue to prioritize the corporate segment. Our strategy for confronting this turbulence is to continue to focus on the values that have guided the Company: Safety, Intelligence, Service and Lowest Cost. Once again, GOL would like to thank our customers for their increased loyalty, our employees and Team of Eagles for their commitment throughout the entire year, and our investors for their confidence, increasingly reinforcing our vision of being the best company to fly with, work for and invest in. Paulo Sérgio Kakinoff CEO of GOL Linhas Aéreas Inteligentes S.A. 4 GOL Linhas Aéreas Inteligentes S.A 4Q14 and 2014 Earnings Release Operating and Financial Indicators Traffic Data 4Q14 4Q13 % Var. % Var. Aviation Market - Industry RPK Industry – Total 32,452 30,372 6.8% 122,521 116,021 5.6% RPK Industry – Domestic 24,919 23,300 7.0% 93,367 88,242 5.8% RPK Industry - International 7,533 7,072 6.5% 29,154 27,779 4.9% ASK Industry – Total 39,962 38,346 4.2% 152,359 151,826 0.4% ASK Industry – Domestic 30,794 29,583 4.1% 117,000 115,907 0.9% ASK Industry - International 9,167 8,763 4.6% 35,358 35,918 -1.6% Industry Load Factor - Total 81.2% 79.2% 2.0 p.p 80.4% 76.4% 4.0 p.p Industry Load Factor - Domestic 80.9% 78.8% 2.1 p.p 79.8% 76.1% 3.7 p.p Industry Load Factor - International 82.2% 80.7% 1.5 p.p 82.5% 77.3% 5.2 p.p Aviation Market – GOL RPK GOL – Total 10,352 9,484 9.1% 38,085 34,684 9.8% RPK GOL – Domestic 9,181 8,543 7.5% 33,731 31,219 8.0% RPK GOL – International 1,171 941 24.5% 4,354 3,465 25.7% ASK GOL – Total 13,155 12,677 3.8% 49,503 49,633 -0.3% ASK GOL – Domestic 11,497 11,294 1.8% 43,373 44,110 -1.7% ASK GOL - International 1,657 1,384 19.8% 6,130 5,523 11.0% GOL Load Factor - Total 78.7% 74.8% 3.9 p.p 76.9% 69.9% 7.0 p.p GOL Load Factor - Domestic 79.9% 75.6% 4.3 p.p 77.8% 70.8% 7.0 p.p GOL Load Factor - International 70.7% 68.0% 2.7 p.p 71.0% 62.7% 8.3 p.p Operational Data 4Q14 4Q13 % Var. % Var. Revenue Passengers - Pax on board ('000) 10,709.2 10,007.1 7.0% 39,748.6 36,305.5 9.5% Aircraft Utilization (Block Hours/Day) 11.8 11.6 1.4% 11.5 11.7 -2.1% Departures 83,342.0 80,329.0 3.8% 317,594.0 316,466.0 0.4% Average Stage Length (km) 932 899 3.8% 912 897 1.6% Fuel consumption (mm liters) 409 391 4.5% 1,538 1,512 1.7% Full-time equivalent employees at period end 16,875 16,319 3.4% 16,875 16,319 3.4% Average Operating Fleet 129 124 4.0% 126 121 3.7% Financial Data 4Q14 4Q13 % Var. % Var. Net YIELD (R$ cents) 25.85 -8.8% 23.42 1.4% Net PRASK (R$ cents) 19.34 -4,0% 16.36 11.7% Net RASK (R$ cents) 21.52 -3.6% 18.04 12.7% CASK (R$ cents) 20.24 -3.9% 17.51 10.3% CASK ex-fuel (R$ cents) 12.57 -5.2% 10.23 12.8% Spread RASK – CASK (R$ cents) 1.28 1.2% 0.54 91.3% Average Exchange Rate 1 2.2735 11.9% 2.1566 9.1% End of period Exchange Rate 1 2.3426 13.4% 2.3426 13.4% WTI (avg. per barrel, US$) 2 97.5 -24.9% 97.6 -4.7% Price per liter Fuel (R$) 2.49 -2.4% 2.39 4.6% Gulf Coast Jet Fuel Cost (average per liter, US$)³ 0.76 -19.9% 0.76 -4.7% 1. Source: Central Bank; 2. Source: Bloomberg; 3. Fuel expenses /liters consumed. 5 GOL Linhas Aéreas Inteligentes S.A 4Q14 and 2014 Earnings Release Aviation Market – Industry The aviation industry maintained its capacity discipline in managing seat supply (ASK) in 2014, with a 0.4% increase while accompanied by a 5.6% increase in demand (RPK) in year-over-year comparison. Load factor increased by 4 p.p. to 80.4%. In the quarter, industry supply and demand increased by 4.2% and 6.8%, respectively. As a result, load factor came to 81.2%, 2 percentage points higher than in 4Q13. The number of revenue passengers transported in the domestic market increased by 6.6% in the year, reaching 95.9 million. In the international market more than 6.4 million passengers were transported, 5.7% more than in the same period in the previous year. Domestic Market - GOL Domestic supply in 2014 decreased by 1.7%, in line with the Company’s guidance of a reduction of between 3% and 1% . In 4Q14, domestic supply increased by 1.8% over 4Q13, reflecting GOL’s substantial capacity management flexibility, allowing it to take advantage of seasonal market opportunities. Domestic demand increased by 8.0% in 2014 over 2013, representing 49% of the increase in total Brazilian industry demand. In 4Q14, demand increased by 7.5% over the same period the year before. The domestic load factor was 78% for the year , 7 percentage points up on 2013, and 80% in the fourth quarter, 4.3 percentage points more than in 4Q13. GOL transported 37.7 million passengers in the domestic market in 2014, 9.1% more than in 2013, and 10.2 million in 4Q14, 6.6% up on the same quarter in the previous year. In 4Q14, the total passengers transported reached 10.2 million , an increase of 6.6% when compared to 2013. For the second consecutive time, GOL was the leader in corporate passengers of tickets sold in 2014, with a share of 31.2%, according to the Brazilian Association of Corporate Travel Agencies (Abracorp). International Market - GOL International supply increased by 11% in 2014. The Company announced several new flights during the year, including São Paulo to Santiago (Chile), Fortaleza (Ceará) to Buenos Aires (Argentina) and Campinas to Miami (EUA), as well as to Punta Cana (Dominican Republic) from Sao Paulo, Belo Horizonte (Minas Gerais) and Brasília. International demand grew by 25.7% in 2014 , raising the load factor to 71% , a growth of 8.3 percentage points . In 4Q14, the load factor increased by 2.7p.p to 70.7% . GOL transported 2.1 million passengers in the international market in 2014, 18.1% more than in 2013, and 540 thousand in 4Q14, a year-over-year increase of 16.6% . The Company maintained its focus on gradually increasing its frequencies and destinations in other countries , expanding the share of foreign-currency revenue. 6 GOL Linhas Aéreas Inteligentes S.A 4Q14 and 2014 Earnings Release PRASK and Yield In 2014, PRASK moved up by 11.7% over the year before, fueled by the 7 percentage point increase in load factor and 1.4% increase in yield. In 4Q14, PRASK fell by 4% and yield by 8.8%, accompanying Brazil’s challenging economic activity scenario and higher competition in the domestic aviation industry. Income Statement in IFRS (R$ million) Income Statement (R$ MM) 4Q14 4Q13 % Var. % Var. Gross Revenue 2,891.1 2,884.2 0.2% 10,652.6 9,480.3 12.4% Passenger 2,546.1 2,535.7 0.4% 9,432.9 8,399.7 12.3% Cargo and Other 345.0 348.5 -1.0% 1,219.7 1,080.7 12.9% Tax (156.0) 3.4% (524.1) 11.9% Net operating revenues 2,729.8 2,728.2 0.1% 10,066.2 8,956.2 12.4% Passenger 2,440.8 2,451.4 -0.4% 9,045.8 8,122.2 11.4% Cargo and Other 289.0 276.9 4.4% 1,020.4 834.1 22.3% Operating Costs and Expenses (2,565.4) -0.3% (8,690.2) 10.0% Salaries, wages and benefits (388.6) -12.0% (1.333.5) 3.0% Aircraft fuel (972.0) 2% (3,610.8) 6.4% Aircraft rent (208.6) 4.2% (699.2) 20.8% Sales and marketing (189.0) 5.7% (516.1) 29.3% Landing fees (149.8) 10.1% (566.5) 8.2% Aircraft and traffic servicing (148.9) 36.9% (599.5) 24.7% Maintenance materials and repairs (170.6) 1.5% (460.8) 10.9% Depreciation and Amortization (180.5) -47.9% (561.0) -17.4% Other (157.3) 9.5% (342.9) 44.5% Equity Income - NM - NM Operating Result (EBIT) 170.7 162.9 4.8% 504.9 266.0 89.8% EBIT Margin 6.3% 6% 0.3 p.p 5.0% 3.0% 2.0 p.p Other Financial Income (expense) (200.5) 260.7% (919.2) 58.6% Interest on loans (145.1) 15.1% (532.1) 11.5% Gains from financial investments 50.9 33.2 53.4% 148.6 149.5 -0.6% Exchange and monetary variations (185.8) 41.5% (490.1) -13.2% Derivatives net results 89.1 NM 49.6 NM Other expenses (revenues), net 8.1 NM (96.1) 50.1% Income (Loss) before income taxes (37.7) 1367.1% (653.2) 45.8% Income Tax 18.4 NM (71.4) 130.7% Current income tax (40.7) -59.4% (96.8) 24.8% Deferred income tax 59.1 NM 25.4 NM Net income (loss) (19.3) NM (724.6) 54.2% Net Margin -23.1% -0.7% -22.4 p.p -11.1% -8.1% -3.0 p.p Participation of Non-controlling shareholders 37.4 28.5 31.3% 128.9 72.0 79.1% Participation of controlling shareholders (47.8) 1299.% (796.5) 56.4% EBITDA 264.8 343.4 -22.9% 968.2 827.0 17.1% EBITDA Margin 9.7% 12.6% -2.9 p.p 9.6% 9.2% 0.4 p.p EBITDAR 482.2 551.9 -12.6% 1,812.8 1,526.1 18.8% EBITDAR Margin 17.7% 20.2% -2.5 p.p 18.0% 17.0% 1.0 p.p 7 GOL Linhas Aéreas Inteligentes S.A 4Q14 and 2014 Earnings Release EBIT, EBITDA and EBITDAR Reconciliation (R$ MM)* 4Q14 4Q13 % Var. % Var. Net income (loss) (19.3) NM (724.6) 54.2% (-) Income taxes 18.4 NM (71.4) 130.7% (-) Net financial result (200.5) 260.7% (919.2) 58.6% EBIT 170.7 162.9 4.8% 504.9 266.0 89.8% (-) Depreciation and amortization (180.5) -47.9% (561.0) -17.4% EBITDA 264.8 343.4 -22.9% 968.2 827.0 17.1% (-) Aircraft rent (208.6) 4.2% (699.2) 20.8% EBITDAR 482.2 551.9 -12.6% 1.812.8 1.526.1 18.8% *In accordance with CVM Instruction 527, the Company presents the reconciliation of EBIT and EBITDA, whereby: EBIT net income (loss) plus income and social contribution taxes and the net financial result; and EBITDA net income (loss) plus income and social contribution taxes, the net financial result, and depreciation and amortization. We also show the reconciliation of EBITDAR, given its importance as a specific aviation industry indicator, whereby: EBITDAR net income (loss) plus income and social contribution taxes, the net financial result, depreciation and amortization, and aircraft operating lease expenses. Net Revenue In 2014, net revenue totaled R$10 billion, 12.4% up vs. 2013 and a new Company record. In 4Q14, net revenue came to R$2.7 billion, in line with the same period the year before. Net passenger revenue amounted to R$9 billion in 2014 and R$2.4 billion in 4Q14. This revenue increase was mainly driven by the Company’s new load factor level. International passenger revenue totaled R$1.2 billion in the year, equivalent to 12% of total net revenue. This result was impacted by GOL’s international expansion, which increased the number of passengers transported in this market by 20%, in turn pushing up revenue, as well as by revenue from connections with partner airlines. In the quarter, international revenue came to R$295 million , growth of 26%, or R$61 million over 4Q13. Net cargo and other revenue totaled R$1 billion , accounting for 10.1% of total net revenue, up from 9.3% in 2013, driven by the increase in cargo revenue and revenue from ticket rebookings, refunds and cancellations, as well as from revenues generated by the “GOL+ Conforto” product in the domestic market. Operating Expenses Operating costs and expenses totaled R$9.6 billion in the year , 10% up on 2013, and R$2.6 billion in 4Q14, virtually in line compared to 4Q13. Excluding fuel expenses , annual expenses came to R$5.7 billion , 12.5% more than the year before and R$1.6 billion in the 4Q14, or 1.6% below 4Q13 figures. Also in the year, the cost per ASK (CASK) stood at R$19.31 cents, 10.3% higher than in 2013, while in the current quarter, has achieved R$19.45 cents, being 3.9% below the same quarter of 2013 8 GOL Linhas Aéreas Inteligentes S.A 4Q14 and 2014 Earnings Release Operating Expenses (R$ MM) 4Q14 4Q13 % Var. % Var. Aircraft fuel (972.0) 2.0% (3,610.8) 6.4% Salaries, wages and benefits (388.6) -12.0% (1,333.5) 3.0% Aircraft rent (208.6) 4.2% (699.2) 20.8% Sales and marketing (189.0) 5.7% (516.1) 29.3% Landing fees (149.8) 10.1% (566.5) 8.2% Aircraft and traffic servicing (148.9) 36.9% (599.5) 24.7% Maintenance, materials and repairs (170.6) 1.5% (460.8) 10.9% Depreciation and Amortization (180.5) -47.9% (561.0) -17.4% Other operating expenses (157.3) 9.5% (342.9) 44.5% Total operating expenses (2,565.4) -0.3% (8,690.2) 10.0% Operating expenses ex- fuel (1,593.3) -1.6% (5,079.4) 12.5% Operating Expenses per ASK (R$ cents) 4Q14 4Q13 % Var. % Var. Aircraft fuel (7.67) -1.7% (7.28) 6.7% Salaries, wages and benefits (3.07) -15.2% (2.69) 3.3% Aircraft rent (1.65) 0.4% (1.41) 21.1% Sales and Marketing (1.49) 1.9% (1.04) 29.7% Landing Fees (1.18) 6.1% (1.14) 8.5% Aircraft and Traffic Servicing (1.17) 32.0% (1.21) 25.0% Maintenance, Materials and Repairs (1.35) -2.2% (0.93) 11.2% Depreciation and Amortization (1.42) -49.8% (1.13) -17.2% Other Operating Expenses (1.24) 5.5% (0.69) 44.9% CASK (20.24) -3.9% (17.51) 10.3% CASK Excluding Fuel Expenses (12.57) -5.2% (10.23) 12.8% CASK Ex-Fuel & Ex-Dir. Sales Losses (12.57) -8.4% (10.23) 10.1% Aircraft fuel per ASK totaled R$7.76 cents, 6.7% up on 2013, primarily due to the 4.6% period upturn in the average per-liter fuel price and the increase in consumption as a result of the 7 percentage point improvement in the load factor over the previous year. Fuel costs in 4Q14 still did not reflect the decline in the per-barrel oil price which will only become apparent in 1Q15, due to the 45-day delay in jet fuel price formation. Salaries, wages and benefits per ASK came to R$2.78 cents, 3.3% more than in 2013 due to the approximate 6% annual pay raise. Aircraft leasing per ASK stood at R$1.71 cent, 21.1% up on 2013, mainly due to the increase in the average leasing price in Dollars over the previous year and the average Dollar appreciation of 9.1%. 9 GOL Linhas Aéreas Inteligentes S.A 4Q14 and 2014 Earnings Release Sales and marketing per ASK , excluding losses from direct sales channels, totaled R$1.06 cent, 2.2% up on 2013, due to higher expenses with marketing and advertising. Including losses from direct sales channels in 4Q14 amounting to R$140.9 million, sales and marketing per ASK stood at R$1.35 cents, up by 29.7%. The level of losses in direct sales channels should fall in 2015, due to the Company’s focus on improving prevention systems. Landing fees per ASK totaled R$1.24 cents, 8.5% more than in 2013, due to new international routes and the charging of a passenger connection fee (totally implemented as of July 2013) in all airports operated by GOL in Brazil. Aircraft and traffic servicing per ASK stood at R$1.51 cents in 2015, 25% up on the year before, primarily due to: (i) the addition of a government mandated risk premium to employees from third party companies providing handling services; (ii) IT services in the domestic and international bases; and (iii) the increase in the number of tickets purchased through peer airlines. Maintenance materials and repairs per ASK came to R$1.03 cents, 11.2% up on 2013, due to the 9.1% period devaluation of the Real against the Dollar and the aircraft maintenance calendar. Depreciation and amortization per ASK stood at R$0.94 cents, 17.2% less than in 2013, due to the lower number of engines capitalized in the period in line with the Company’s maintenance schedule and by the end of depreciation period on certain existing engines throughout 2014. Other expenses per ASK totaled R$1.00 cents, 44.9% more than in 2013, primarily due to: (i) higher expenses with travel and accommodation due to additional costs in the period of the World Cup; (ii) introduction of new international frequencies; (iii) increased expenses with the on-board service and; (iv) reduced gains from sale leaseback operations (9 aircraft in 2014 versus 13 in 2013). Operating Result GOL recorded operating income (EBIT) of R$505 million in 2014, with an operating margin of 5%. In 4Q14, EBIT came to R$171 million, with a margin of 6.3%, the sixth consecutive quarter with a positive operating margin and the eighth with quarter-over-quarter improvement. Net Financial Result GOL posted a net financial expense of R$1.5 billion in 2014, versus an expense of R$919 million in 2013, and an expense of R$723 million in 4Q14, compared to an expense of R$201 million in 4Q13. The increase was primarily due to losses from oil derivatives totaling R$370.2 million due to the substantial slide in oil commodity prices in 4Q14, and the net exchange variation of R$426 million due to the devaluation of the Real against the Dollar, although the latter had no immediate cash effect. Interest expenses totaled R$593.1 million in 2014, R$61 million more than in 2013, and R$167 million in 4Q14, R$21.9 million up on the same period the year before, driven by the depreciation of the Real against the Dollar and the interest payment on the R$600 million debentures issued by Smiles S.A. to finance part of its R$1 billion capital reduction in 3Q14. 10 GOL Linhas Aéreas Inteligentes S.A 4Q14 and 2014 Earnings Release The net exchange variation was an expense of R$426 million in the year, versus R$490 million in 2013, due to the 13.4% period appreciation of the Dollar against the Real, impacting the Company’s balance sheet accounts, although this was partially offset by the reduced share of dollar-denominated debt in total debt. In 4Q14, the result was an expense of R$262.9 million. Interest income totaled R$148.6 million in 2014, virtually flat over the previous year, and R$50.9 million in the fourth quarter, versus R$33 million in 4Q13, as a result of the period increase in the Brazilian base rate (CDI). The Company has maintained part of its cash in Dollars in order to mitigate the impact of exchange variations on its financial liabilities and create a natural hedge for its foreign-currency expenses. Other financial expenses came to R$144.3 million in 2014, 50% up on the year before, mostly due to the premium paid on the two tender offer transactions for 2017, 2020 and 2023 senior notes. The 4Q14 result totaled R$21.8 million. Hedge Result The Company makes use of hedge accounting to recognize some of its derivative instruments. In 4Q14, GOL recorded a book loss of R$325.6 million from hedge operations. Hedge Results (R$ million) 4Q14 Fuel Foreign Exchange Interest Total Subtotal - Designated for Hedge Accounting (197.9) - 0.7 (197.2) Subtotal – Not Designated for Hedge Accounting (159.7) 31.3 - (128.4) Total OCI (net of taxes, on 12/31/2014)* - Hedge Results (R$ million) 2014 Fuel Foreign Exchange Interest Total Subtotal - Designated for Hedge Accounting (189.1) (61.5) (250.6) Subtotal – Not Designated for Hedge Accounting (181.1) (24.7) (205.8) Total OCI (net of taxes, on 12/31/2014)* - *OCI (Other Comprehensive Income) or Statement of Comprehensive Income is a transitional account where positive and negative fair value adjustments of future operations are booked, designated as effective for hedging cash flow. The purpose is to state income as close to the Company’s reality as possible. As the results from operations occur in their respective accrual periods, they are incorporated into the Company's income. GOL records the fair value of hedges due in future periods whose aim is to protect cash flow. Hedge Results (R$ million) 4Q14 Fuel Foreign Exchange Interest Total Financial Result (357.6) 31.3 3.9 (322.4) Operating Result - - (3.2) (3.2) Total 0.7 (325.6) 11 GOL Linhas Aéreas Inteligentes S.A 4Q14 and 2014 Earnings Release Hedge Results (R$ million) 2014 Fuel Foreign Exchange Interest Total Financial Result (370.2) (24.7) (48.4) (443.3) Operating Result (13.1) (13.1) Total Fuel: fuel hedge operations generated losses of R$370.2 million in 2014 and R$357.6 million in 4Q14. The Company uses Brent and heating oil zero cost collar derivative contracts as protection instruments for its fuel hedge operations. At the close of the quarter, the Company opted to settle all its contracted put options in order to limit the downside risk given the substantial decrease in oil commodity prices at the end of the period, only maintaining its exposure to the call options making up these positions. The Company also makes use of non-derivative instruments conferring an additional average protection of 13% for the next 3 months through fixed price fuel transactions for future delivery negotiated with its main fuel supplier. Adding the fixed price and the derivative positions, at year-end 39% of the Company’s exposure in the next 3 months and 20% of its exposure in the next 6 months was protected. Interest: swap transactions to protect the cash flow from future aircraft leasing deliveries against an increase in Libor interest rates generated total losses of R$61.5 million in 2014 and a total gain of R$0.7 million in 4Q14. The company increased its nominal hedged position from US$588.2 million in 3Q14 to US$591.1 million at the close of 2014. Foreign exchange: foreign exchange (FX) hedge transactions through derivative financial instruments in the form of NDFs (non-deliverable forwards) generated gains of R$31.3 million in 4Q14 and are used to protect the Company’s cash flow. GOL’s FX exposure is hedged through derivative instruments by 21% of next 3 month exposure and 11% in the next 6 months. The Company also maintains part of its cash position in Dollars in order to create a natural hedge against its FX exposure. In 4Q14, this portion protected 45% of exposure in the next 3 months and 23% in the next 6 months. Adding the cash and derivative instruments, 66% of FX exposure in the next 3 months and 34% in the next 6 months was protected. Income Taxes Income taxes totaled R$164 million in 2014, due to income earned by the subsidiary Smiles S.A. Net Result GOL posted a loss of R$1.1 billion in 2014, with a negative net margin of 11.1%. In 4Q14, it reported a loss of R$631 million with a negative net margin of 23.1%. The result was adversely impacted mainly by the exchange variation of R$426 million and losses with derivatives totaling R$443 million. Balance Sheet: Liquidity and Indebtedness 12 GOL Linhas Aéreas Inteligentes S.A 4Q14 and 2014 Earnings Release GOL closed 2014 with total cash , including financial investments and restricted cash, of R$2,527 million , equivalent to 25% of net revenue in the last 12 months. Short-term receivables totaled R$352.3 million, consisting mostly of ticket sales via credit card and accounts receivable from travel agencies and cargo transportation. The Venezuelan cash position amounted to R$325.8 million on December 31, 2014. The annual devaluation of the Venezuelan Bolivar against the Dollar came to R$73 million, conservatively provisioned by the Company in its balance sheet. GOL is in constant discussions with the Venezuelan authorities regarding the repatriation of the remaining funds. This amount is subject to future oscillations given uncertainties in the Venezuelan scenario. Indebtedness (R$ MM) 4Q14 4Q13 % Var. 3Q14 % Var. Loans and Financings 4,010.6 3,394.1 18.2% 3,963.0 1.2% Aircraft Financing 2,224.7 2,195.3 1.3% 2,106.5 5.6% Total of Loans and Financings 6,235.2 5,589.4 11.6% 6,069.5 2.7% Short-Term Debt 1,110.7 440.8 152.0% 1,229.1 -9.6% Debt in US$ 213.3 162.4 31.3% 196.6 8.5% Debt in BRL 544.1 60.3 802.6% 747.3 -27.2% Long-Term Debt 5,124.5 5,148.6 -0.5% 4,840.4 5.9% Debt in US$ 1,544.8 1,692.9 -8.7% 1,579.1 -2.2% Debt in BRL 1,021.2 1,182.7 -13.7% 970.0 5.3% Gross Debt excluding Perpetual and Interest 5,694.2 5,087.0 11.9% 5,576.8 2.1% Perpetual Notes 475.5 419.3 13.4% 438.7 8.4% Accumulated Interest 65.6 83.0 -21.0% 54.0 21.6% Operating Payable Leases (off-balance) 4,794.8 4,094.0 17.1% 4,870.0 -1.5% Total Loans and Financing 11,030.0 9,683.4 13.9% 10,939.5 0.8% Liquidity (R$ MM) 4Q14 4Q13 % Var. 3Q14 % Var. Total Cash (cash and cash equivalents, short-term financial investments and restricted cash) 2,527.1 3,045.7 -17.0% 2,716.5 -7.0% Short-Term Receivables 352.3 324.8 8.5% 532.3 -33.8% Total Liquidity 2,879.4 3,370.5 -14.6% 3,248.8 -11.4% Indebtedness and Liquidity (R$ MM) 4Q14 4Q13 % Var. 3Q14 % Var. Cash and Equivalents as % of LTM Net Revenues 25.1% 34.0% -8.9 p,p 27.0% -1.9 p,p Gross Debt (R$ MM) 6,235 5,589 11.6% 6,070 2.7% Net Debt (R$ MM) 3,708 2,544 45.8% 3,353 10.6% LTM Aircraft Rent x 7 years 5,912 4,894 20.8% 5,850 1.1% % of debt in foreign currency 74.9% 77.8% -2.9 p,p 71.7% 3.2 p,p % of debt in Short-Term 17.8% 7.9% 9.9 p,p 20.3% -2.5 p,p % of debt in Long-Term 82.2% 92.1% -9.9 p,p 79.7% 2.5 p,p Gross Adjusted Debt 2 (R$ MM) 12,147 10,484 15.9% 11,920 1.9% Net Adjusted Debt 2 (R$ MM) 9,620 7,438 29.3% 9,203 4.5% Adjusted Gross Debt 2 / EBITDAR LTM 6.7 x 6.9 x -0.2 x 6.3 x 0.4 x Adjusted Net Debt 2 / EBITDAR LTM 5.3 x 4.9 x 0.4 x 4.9 x 0.4 x Net Financial Commitments 1 / EBITDAR LTM 4.7 x 4.3 x 0.2 x 4.4 x 0.3 x 1- Financial commitments (gross debt + operational leasing contracts) less Cash; 2 - Gross debt + LTM operational leasing expenses x 7. 13 GOL Linhas Aéreas Inteligentes S.A 4Q14 and 2014 Earnings Release Loans and Financings The Company has been implementing an active liability management strategy to manage its debt in order to comply with its declared objective of avoiding large amortizations over the next three years. At the close of 2014, the Company’s total loans and financings came to R$6,235.7 million (including financial leases), 11.6% up on the previous year, mostly due to the depreciation of Real in 13.4%. The Company amortized R$623 million in debt in 2014, including R$367.3 million from financial debt amortization and R$255 from finance lease obligations. Period funding issuances totaled R$1.8 billion , comprising R$797 million from the issue of the 2022 bonds, R$600 million from the Smiles debentures and R$93.2 million from a Finimp (BNDES import financeing) The adjusted gross debt/EBITDAR (LTM) ratio stood at 6.7x in 4Q14, versus 6.9x in 4Q13, affected by the 13.4% end-of-period depreciation of the R eal against the Dollar, which was partially offset by the R$287 million improvement in EBITDAR. If the exchange rate had remained flat over the end of 3Q14, the leverage ratio would have been approximately 6.1x. Another factor that impacted the ratio was the R$600 million Smiles debenture issue maturing in the short term (R$347 million in 2015) that will be fully amortized through Smiles own cash flow generation. The average maturity of the Company’s long-term debt in 4Q14, excluding aircraft financial leasing, the Smiles debentures and non-maturing debt, was 4.36 years, versus 5.5 years in 4Q13, with an average rate of 12.3% for local-currency debt, versus 11.5% in 4Q13, and 7.95% for Dollar-denominated debt, versus 9.1% in 4Q13. On September 18, 2014, the Company priced a US$325 million offer of Senior Notes maturing in 2022 at 8.875%, which may be redeemed after four years. Gol LuxCo, the guarantor of the 2022 Senior Notes, used most of the proceeds from the offering to pay the second Tender offer of the Senior Notes maturing in 2023, 2020 and 2017 . Both public Tender Offers for the acquisition of the Company’s bonds resulted in the repurchase of US$411 million. Loans and Financings - Smiles In July 2014, Smiles S.A. concluded the capital reduction operation initiated in April, having raised R$600 million in debentures and reimbursing R$1.0 billion to shareholders, corresponding to R$8.17 per share. On June 25, 2014, the Company approved the first issue of simple debentures , not convertible into shares, in the principal amount of R$600 million. The Debentures are remunerated at 115% of the CDI rate (Brazilian Intebank Deposit Rate), with amortization of the principal in 12 consecutive monthly installments as of August 4, 2014, and the possibility of early maturity and voluntary early redemption. The proceeds from the issue were used by the Company exclusively to pay the amount related to the capital reduction. 14 GOL Linhas Aéreas Inteligentes S.A 4Q14 and 2014 Earnings Release Operational Fleet and Fleet Plan Fleet Plan >2016 Total Fleet (End of Period) 140 140 Aircraft Commitments (R$ million)* 1,324 1,385 36,733 39,442 Pre-Delivery Payments (R$ million) 290 154 4,849 5,293 Total (R$ million) 1,614 1,539 41,582 44,735 * Considers aircraft list price Fleet (End of Period) 4Q14 4Q13 Var. Boeing 737-NG Family - 737-800 NG 106 105 +1 737-700 NG 35 36 -1 737-300 Classic* 3 8 -5 767-300/200* - 1 -1 Total Financial Leasing (737-NG and 767) 45 46 -1 Operational Leasing 96 95 +1 *Non-operational At the end of 4Q14, out of a total of 141 Boeing 737-NG aircraft, GOL was operating 139 aircraft on its routes. The remaining 2 were in the process of being returned to their lessors . GOL has 96 aircraft under operating leases and 45 under financial leases , 40 of which with a purchase option when their leasing contracts expire. In 4Q14, GOL returned 1 B737 NGs and 1 Boeing 767-300 . 15 GOL Linhas Aéreas Inteligentes S.A 4Q14 and 2014 Earnings Release The average age of the fleet was 7.2 years at the end of 4Q14. In order to maintain this indicator at low levels, the Company has 130 firm aircraft acquisition orders with Boeing for fleet renewal by 2026 . Capex GOL invested R$690 million in 2014, desconsidering the return of the pre-delivery deposits returns when the aircraft is delivered. For more details on changes in property, plant and equipment, see Note 16 to the financial statements. 16 GOL Linhas Aéreas Inteligentes S.A 4Q14 and 2014 Earnings Release 2014 Financial Guidance vs. 2014 Result 2014 Financial Guidance From to Result 2014 Change in Brazilian GDP Growth 1.5% 2.0% 0.1% Annual Change in RASK Equal to or above 10% 12.7% Annual Change in Domestic Supply (ASK) -3% -1% -1.7% Annual Change in International Supply (ASK) Up to +8% 11% Annual Change in CASK ex-fuel Equal to or less than 10% 12.8% Average Exchange Rate (R$ /US$) 2.50 2.40 2.35 Jet Fuel Price 2.85 2.70 2.50 Operating Margin (EBIT) 1 4% 6% 5% ¹ the operating margin (EBIT) interval was revised on December 1, 2014 to between 4 and 6%. The first version of the guidance considered an interval of 3 to 6%. Financial Guidance - 2015 Change in Brazilian GDP Growth From To Annual Change in Domestic Supply (ASK) Zero Average Exchange Rate (R$ /US$) 3.15 2.95 Jet Fuel Price 2.30 2.10 Operating Margin (EBIT) 2% 5% Due to the impact of the adverse macroeconomic scenario, GOL may revise its guidance to incorporate any developments in its operating and financial performance, as well as any changes in interest, FX, GDP and WTI and Brent oil price trends . Highlights of the subsidiary Smiles’ results in 2014 16.1% in the number of accrued ex-GOL miles in the annual comparison; Miles redeemed increase by 9.4% over 2013; Operating margin of 33.8%, 2.4 percentage points higher than in 2013; Operating cash flow of R$661 million; Net income of R$283.9 million, 36.6% up on 2013. Smiles S.A. closed 2014 with operating income of R$273.5 million, 51.8% up on 2013, with an operating margin of 33.8%, up by 2.4 percentage points, thanks to the 16.1% increase in the number of accrued ex-GOL miles and healthy direct redemption margins. The financial result reflects the capital structure following the capital reduction, which led to a significant increase in the return on capital indicators. For more information, please go to http://www.smiles.com.br/ ri . 17 GOL Linhas Aéreas Inteligentes S.A 4Q14 and 2014 Earnings Release 2014 Result by Operating Segment For more information on the breakdown by business segment, see Note 29 to the standardized financial statements (DFPs). Statement of Profit and Loss (R$ MM) Flight Transportation Loyalty Program Combined (-) Eliminations and Adjustments from Accounting Policies 2014 Total Consolidated Net Revenue Passenger revenues 8,848,7 - 8,848.7 197.1 9,045.8 Cargo and others revenues 939.8 - 939.8 (18.3) 921.5 Miles redeemed revenues - 808.1 808.1 (709.2) 98.9 Cost of rendered services (8,147.2) (430.9) (8,578.2) 430.9 (8,147.2) Gross Income 1,641.4 377.1 2,018.5 (99.5) 1,919.0 Operating revenues (expenses) Commercial expenses (898.6) (65.1) (963.7) 86.6 (877.1) Administrative expenses (570.9) (35.1) (606.1) (0.7) (606.7) Other operating revenues (expenses) 72.3 0.4 72.7 (0.4) 72.3 Equity Income 1.3 (3.8) (2.5) (0.0) (2.5) Financial result Financial income 377.2 177.4 554.6 (146.9) 407.7 Financial expenses (1,544.0) (32.0) (1,576.0) 146.9 (1,429.1) Exchange variation, net (433.8) (2.4) (436.2) - (436.2) Loss (Income) before income tax and social contribution 416.5 (938.7) (14.0) (952.7) Current and Deferred income tax and social contribution (132.6) (169.3) 4.7 (164.6) Total loss (income), net (1,392.0) 283.9 (1,108.1) (9.2) (1,117.3) Assets and Liabilities (R$ MM) Flight Transportation Loyalty Program Combined (-) Eliminations and Adjustments from Accounting Policies 2014 Total Consolidated ASSETS Current 2,783.2 734.4 3,517.6 (531.4) 2,986.2 Non-current 7,061.6 832.8 7,894.5 (904.0) 6,990.4 Total Assets 9,844.8 1.567.2 11,412.0 (1,435.4) 9,976.6 LIABILITIES 0.0 0.0 0.0 - 0.0 Current 3,992.8 708.3 4,701.1 (488.4) 4,212.6 Non-current 6,370.5 452.9 6,823.3 (726.4) 6,097.0 Shareholder’s equity -518.4 406.0 -112.4 (220.6) -333.0 Total Liabilities and Shareholder’s equity 9,844.8 1.567.2 11,412.0 (1,435.4) 9,976.6 18 GOL Linhas Aéreas Inteligentes S.A 4Q14 and 2014 Earnings Release Balance Sheet Balance Sheet (R$ `000) 4Q14 4Q13 Assets 9,976,647 10,638,448 Current Assets 2,986,198 3,565,709 Cash and cash equivalents 1,898,773 1,635,647 Financial assets 296,824 1,155,617 Restricted cash 58,310 88,417 Trade and other receivables 352,284 324,821 Inventories 138,682 117,144 Recoverable income taxes 81,245 52,124 Prepaid expenses 99,556 80,655 Hedge Transactions 18,846 48,934 Other current assets 41,678 62,350 Non-Current Assets 6,990,449 7,072,739 Deposits 793,508 847,708 Restricted cash 273,240 166,039 Prepaid expenses 18,247 26,526 Recoverable income taxes 70,334 73,537 Deferred income taxes 486,975 488,157 Other non-current assets 23,442 4,423 Investments 8,483 - Property and equipment, net 3,602,034 3,772,159 Intangible Assets 1,714,186 1,694,190 Liabilities and Shareholders` Equity 9,976,647 10,638,448 Liabilities 10,309,621 9,419,948 Current Liabilities 4,212,646 3,446,791 Short-term borrowings 1,110,734 440,834 Accounts payable 686,151 502,919 Salaries, wages and benefits 255,440 233,584 Fiscal obligation 100,094 94,430 Sales tax and landing fees 315,148 271,334 Advance ticket sales 1,101,611 1,219,802 Smiles deferred revenue 220,212 195,935 Advance from customers 3,196 167,759 Provisions 207,094 199,471 Obligation of derivatives transactions 85,366 30,315 Other obligations 127,600 90,408 Non-Current Liabilities 6,096,975 5,973,157 Long-term debt 5,124,505 5,148,551 Provisions 278,566 282,903 Smiles deferred revenue 559,506 456290 Advance from customers - 3,645 Current income taxes payables 34,807 61,038 Other non-current liabilities 99,591 20,730 Shareholder's Equity 1,218,500 Capital Stock 2,618,748 2,501,574 Issued share capital (150,214) (145,279) Shares to be issued 51 - Capital reserve 103,366 103,366 Stock based compensation 93,763 85,438 Treasury shares (31,357) (32,116) Liability valuation adjustment (138,713) (18,162) Effects of change in shareholding interest 687,163 611,130 Accumulated losses (3,701,194) (2,455,025) Controllers shareholders' interest (518,387) 650,926 Non-controllers shareholders' interest 185,413 567,574 Total Liabilities and Shareholders’ Equity 9,976,647 10,638,448 19 GOL Linhas Aéreas Inteligentes S.A 4Q14 and 2014 Earnings Release Cash Flow Consolidated Cash Flow (R$ '000) Net Loss for the Period (724,590) Adjustments to Reconcile net Loss to net Cash Provided by Operating Activities Depreciation and Amortization 560,966 Allowance for Doubtful Accounts 4,389 Provision for Judicial Deposits 21,125 Reversion (Provision) for Inventory Obsolescence (5,364) Deferred Taxes (25,444) Equity in Subsidiaries - Share-based Payments 10,338 7,088 Exchange and Monetary Variations, net 636,637 598,592 Interests on Loan and Leasing 248,843 Unrealized Hedge Result (28,872) Result share plan provision 51,950 Mileage Program 163,013 Write-off Property, Plant and Equipment and Intangible Assets 19,453 Transaction effect between shareholders - Impairment Losses - 16,023 Net income adjusted 907,172 Cash Flows from Operating Activities: Accounts Receivable (3,545) Financial Applications Used for Trading (570,589) Inventories 26,259 Deposits (116,336) Prepaid Expenses, Insurance and Recoverable Taxes (7,983) Others Assets 12,911 Suppliers 22,734 Advance Ticket Sales 396,612 Advances from Customers 77,809 Salaries, Wages and Benefits (25,884) Sales Tax and Landing Fees 30,595 Tax Obligation 115,187 Obligations from Derivative Transactions 49,404 Provisions (159,909) Others Liabilities (12,658) Cash Flows from Operating Activities Interest Paid (257,283) Income Tax Paid (80,615) Net Cash Provided by Operating Activities 403,881 Restricted Cash (29,932) Investment acquisition - Investment sale - Property, Plant and Equipment (237,982) Advances for Property, Plant and Equipment Acquisition - Intangible Assets (51,035) Net Cash Provides (Used in) Investing Activities (318,936) Loan Funding 2,152,544 403,984 Loan Payment (437,784) Financial Leases Payment (238,850) Dividends and Interest on Capital - (21,080) Disposal of Treasury Shares - 3,235 Capital Increase - 1,095,772 Capital decrease through subsidiary - Cost on issued of shares - Shares to be issued 51 - Dividends paid - Capital increase in subsidiary 1,885 Gains due to change on investment Net Cash Generated by (Used In) Financing Activities 807,162 Exchange Variation on Cash and Cash Equivalents (32,011) Net Increase in Cash and Cash Equivalents 860,096 Cash and Cash Equivalents at Beginning of the Period 1,635,647 775,551 Cash and Cash Equivalents at End of the Period 1,635,647 20 GOL Linhas Aéreas Inteligentes S.A 4Q14 and 2014 Earnings Release GLOSSARY OF INDUSTRY TERMS AIRCRAFT LEASING : an agreement through which a company (the lessor), acquires a resource chosen by its client (the lessee) for subsequent rental to the latter for a determined period. . AIRCRAFT UTILIZATION : the average number of hours operated per day by the aircraft . AVAILABLE SEAT KILOMETERS (ASK) : the aircraft seating capacity multiplied by the number of kilometers flown . AVERAGE STAGE LENGTH : the average number of kilometers flown per flight. BLOCK HOURS : refers to the time an aircraft is in flight plus taxiing time . BREAKEVEN LOAD FACTOR : the passenger load factor that will result in passenger revenues being equal to operating expenses . BRENT : refers to oil produced in the North Sea, traded on the London Stock Exchange and used as a reference in the European and Asian derivatives markets. CHARTER : a flight operated by an airline outside its normal or regular operations . EBITDAR : earnings before interest, taxes, depreciation, amortization and rent. Airlines normally present EBITDAR, since aircraft leasing represents a significant operating expense for their business . LESSOR : the party renting a property or other asset to another party, the lessee . LOAD FACTOR : the percentage of aircraft seating capacity that is actually utilized (calculated by dividing RPK by ASK) . LONG-HAUL FLIGHTS : long-distance flights (in GOL’s case, flights of more than four hours’ duration) . OPERATING COST PER AVAILABLE SEAT KILOMETER (CASK) : operating expenses divided by the total number of available seat kilometers . OPERATING COST PER AVAILABLE SEAT KILOMETER EX-FUEL (CASK EX-FUEL): operating cost divided by the total number of available seat kilometers excluding fuel expenses . OPERATING REVENUE PER AVAILABLE SEAT KILOMETER (RASK) : total operating revenue divided by the total number of available seat kilometers . PASSENGER REVENUE PER AVAILABLE SEAT KILOMETER (PRASK) : total passenger revenue divided by the total number of available seat kilometers . REVENUE PASSENGERS : the total number of passengers on board who have paid more than 25% of the full flight fare . REVENUE PASSENGER KILOMETERS (RPK) : the sum of the products of the number of paying passengers on a given flight and the length of the flight SALE-LEASEBACK : a financial transaction whereby a resource is sold and then leased back for a long period, enabling use of the resource without owning it . SLOT : the right of an aircraft to take off or land at a given airport for a determined period of time . SUB-LEASE : an arrangement whereby a lessor in a rent agreement leases the item rented to a third party . TOTAL CASH: the sum of cash, financial investments and short and long-term restricted cash. WTI Barrel : stands for West Texas Intermediate – the West Texas region is where U.S. oil exploration is concentrated. Serves as a reference for the U.S. petroleum byproduct markets Yield pEr PASSENGER KILOMETER: the average value paid by a passenger to fly one kilometer. 21 GOL Linhas Aéreas Inteligentes S.A 4Q14 and 2014 Earnings Release ABOUT GOL LINHAS AÉREAS INTELIGENTES S.A. GOL Linhas Aéreas Inteligentes S.A. (BMF&BOVESPA: GOLL4 and NYSE: GOL), the largest low-cost and best-fare airline in Latin America, offers around 910 daily flights to 71 destinations, 15 international, in South America, the Caribbean and the United States, using a young, modern fleet of Boeing 737-700 and 737-800 Next Generation aircraft, the safest, most efficient and most economical of their type. The SMILES loyalty program allows members to accumulate miles and redeem tickets to more than 700 locations around the world via flights with foreign partner airlines. The Company also operates Gollog, a logistics service which retrieves and delivers cargo and packages to and from more than 3,500 cities in Brazil and six abroad. With its portfolio of innovative products and services, GOL Linhas Aéreas Inteligentes offers the best cost-benefit ratio in the market. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: March 30 , 2015 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/ Edmar Prado Lopes Neto Name: Edmar Prado Lopes Neto Title:Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
